Citation Nr: 1329679	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1989.  He died in January 2000.  The Veteran did 
serve in the Republic of Vietnam.  The appellant is his 
widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2007 
rating decision of VA Regional Office (RO) in Philadelphia, 
Pennsylvania that declined to reopen the claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant resides in Georgia.

By decision dated in November 2011, the Board found that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death, and in turn denied the claim without 
reaching the underlying merits.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2013 memorandum 
decision, the Court determined that the appellant had filed 
a timely notice of disagreement to a March 2002 rating 
decision.  As such, the Court vacated the Board's 2011 
decision and remanded the claim to the Board for further 
proceedings consistent with its decision.

The case was remanded for further development in June 2013 
to adjudicate the claim of entitlement to service connection 
for the cause of the Veteran's death on the merits.

Following review of the record, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board is of the opinion that further assistance to the 
appellant is required to comply with the duty to assist 
provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2013) as to the claim.

The death certificate shows that the Veteran died in January 
2000.  Immediate cause of death was cessation of circulation 
due to or as a consequence of chronic diarrhea.  The 
Veteran's service treatment records reflect that he was 
treated for  rectal bleeding of unknown origin in 1970; and 
for stomach cramps, gastroenteritis, and internal 
hemorrhoids in 1981.  In April 1986, he was seen twice for 
complaints that included abdominal pain and fatigue of 
unknown etiology.  It was noted on the latter occasion that 
a self-limited peptic ulcer was suspected.  

At the Veteran's March 1988 retirement examination, 
reference was made to a decreased hemoglobin count.  Rectal 
examination revealed normal findings and no evidence of 
occult blood.

Available private clinical records dated in 1999 show that 
he was treated for a number of gastroesophageal disorders in 
the months prior to his death, including ulcers, 
gastrointestinal bleeding, dysphagia, diverticulosis, 
internal hemorrhoids, gastritis, etc.  It was noted that the 
Veteran had a history of microcytic anemia.  

A colonoscopy in November 1999 revealed findings that 
supported diagnoses of ileocecal valve ulcer, transverse 
colon ulcer, descending colon and sigmoid diverticulosis, 
and internal hemorrhoids.

The appellant has advanced various theories as to the cause 
of the Veteran's death, including diseases caused by or 
resulting from exposure to jet fuel, Agent Orange and other 
chemicals, etc.  In her June 2012informal brief she requests 
review and consideration of the medical evidence by a 
physician with a background in irritable bowel syndrome.

The record reflects that the Veteran did not file a claim 
for VA compensation during his lifetime.  Hence, he never 
had a VA examination for compensation and pension purposes.  
There is no competent or probative opinion in the record 
that addresses whether the disorders from which he died are 
related to gastrointestinal symptoms for which he was 
treated during active duty.  The Board thus finds that the 
record is not sufficiently developed as to this appeal and 
that the Board does not have the requisite information to 
grant or deny service connection for the cause of death at 
this time.  

VA adjudicators are not free to substitute their own 
judgment for that of an expert.  The Board is prohibited 
from making conclusions based on its own medical judgment. 
See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991). 

Under the circumstances, VA is obligated to provide an 
examination of the record where the evidence indicates that 
a Veteran had a disability or signs or symptoms that might 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  The Court held in McLendon v. Nicholson, 20 Vet.App. 
79, 83 (2006) that the threshold for getting an examination 
under the Veterans Claims Assistance Act of 2000 (VCAA) is 
low. See also Hyder v. Derwinski, 1 Vet.App. 221 (1991); 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  In view of 
such, a current VA examination of the record warranted, to 
include a medical report and opinion.

Finally, it appears that no request was ever made to the 
hospital where the Veteran died for copies of his terminal 
treatment at that facility.  Hence, further development is 
in order.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Northeast 
Regional Medical Center in Anniston, 
Alabama, and request that they provide 
copies of any medical treatment records 
they may have in their possession, to 
specifically include records pertaining 
to care provided in December 1999 and 
January 2000.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them.  The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
2.  Thereafter, refer the case to a VA 
physician is a gastrointestinal 
specialist or an internist for review 
of the record and a clinical opinion. 
Access to the claims folder, to include 
Virtual VA, and a copy of this remand 
must be made available to the reviewing 
physician.  The reviewing physician 
must provide an opinion, with detailed 
rationale in a narrative report, as to 
a) the likely medical cause for the 
Veteran's death, b) whether it is as 
least as likely as not that the cause 
of the Veteran's death had its origins 
in service, and c) whether it is at 
least as likely as not that the cause 
of the Veteran's death was related to 
symptoms he experienced during service.  
The examiner must also address whether 
it is at least as likely as not that 
the Veteran's in-service exposure to 
whether Agent Orange or other 
environmental chemicals, including jet 
fuel, were implicated in the cause of 
his death.  A complete rationale for 
the opinions should be provided in a 
narrative report. 

3.  After taking any further 
development deemed appropriate, 
readjudicate the issue.  If the benefit 
sought is not granted, provide the 
appellant a supplemental statement of 
the case and afford her an opportunity 
to respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


